Citation Nr: 0924117	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-01 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
right shoulder, to include as a result of electrical shock 
and/or exposure to ionizing radiation.

2.  Entitlement to service connection for bursitis of the 
left shoulder, to include as a result of electrical shock 
and/or exposure to ionizing radiation.

3.  Entitlement to service connection for chronic ligamentous 
strain of the right hand and wrist, to include as a result of 
electrical shock and/or exposure to ionizing radiation.

4.  Entitlement to service connection for chronic ligamentous 
strain of the left hand and wrist, to include as a result of 
electrical shock and/or exposure to ionizing radiation.

5.  Entitlement to service connection for patellofemoral pain 
syndrome of the right knee, to include as a result of 
electrical shock and/or exposure to ionizing radiation.

6.  Entitlement to service connection for patellofemoral pain 
syndrome of the left knee, to include as a result of 
electrical shock and/or exposure to ionizing radiation.

7.  Entitlement to service connection for trochanteric 
bursitis of the right hip, to include as a result of 
electrical shock and/or exposure to ionizing radiation.

8.  Entitlement to service connection for trochanteric 
bursitis of the left hip, to include as a result of 
electrical shock and/or exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  There is no competent evidence which supports the 
Veteran's assertions that he was exposed to ionizing 
radiation during service or has a disease specific to a 
radiation exposed veteran.

3.  There is no competent medical evidence linking the 
Veteran's current bursitis of the right shoulder to active 
military service or any alleged exposure to ionizing 
radiation.

4.  There is no competent medical evidence linking the 
Veteran's current bursitis of the left shoulder to active 
military service or any alleged exposure to ionizing 
radiation.

5.  There is no competent medical evidence linking the 
Veteran's current chronic ligamentous strain of the right 
hand and wrist superimposed on degenerative changes, to 
active military service or any alleged exposure to ionizing 
radiation.

6.  There is no competent medical evidence linking the 
Veteran's current chronic ligamentous strain of the left hand 
and wrist to active military service or any alleged exposure 
to ionizing radiation.

7.  There is no competent medical evidence linking the 
Veteran's current patellofemoral pain syndrome of the right 
knee to active military service or any alleged exposure to 
ionizing radiation.

8.  There is no competent medical evidence linking the 
Veteran's current patellofemoral pain syndrome of the left 
knee to active military service or any alleged exposure to 
ionizing radiation.

9.  There is no competent medical evidence linking the 
Veteran's current trochanteric bursitis of the right hip to 
active military service or any alleged exposure to ionizing 
radiation.

10.  There is no competent medical evidence linking the 
Veteran's current trochanteric bursitis of the left hip to 
active military service or any alleged exposure to ionizing 
radiation.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bursitis of the right shoulder, to include as a result of 
electrical shock and/or exposure to ionizing radiation, have 
not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for the establishment of service connection 
for bursitis of the left shoulder, to include as a result of 
electrical shock and/or exposure to ionizing radiation, have 
not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for the establishment of service connection 
for chronic ligamentous strain of the right hand and wrist, 
to include as a result of electrical shock and/or exposure to 
ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

4.  The criteria for the establishment of service connection 
for chronic ligamentous strain of the left hand and wrist, to 
include as a result of electrical shock and/or exposure to 
ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

5.  The criteria for the establishment of service connection 
for patellofemoral pain syndrome of the right knee, to 
include as a result of electrical shock and/or exposure to 
ionizing radiation, have not been met.  38 U.S.C.A. §§ 1101, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

6.  The criteria for the establishment of service connection 
for patellofemoral pain syndrome of the left knee, to include 
as a result of electrical shock and/or exposure to ionizing 
radiation, have not been met.  38 U.S.C.A. §§ 1101, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

7.  The criteria for the establishment of service connection 
for trochanteric bursitis of the right hip, to include as a 
result of electrical shock and/or exposure to ionizing 
radiation, have not been met.  38 U.S.C.A. §§ 1101, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

8.  The criteria for the establishment of service connection 
for trochanteric bursitis of the left hip, to include as a 
result of electrical shock and/or exposure to ionizing 
radiation, have not been met.  38 U.S.C.A. §§ 1101, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in January 2005.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  A separate radiation exposure 
questionnaire was also enclosed.  To date, the Veteran has 
not responded.  Notice pursuant to the Dingess decision was 
included in the March 2009 supplemental statement of the case 
(SSOC).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records and a June 
2005 report of VA examination.  The Veteran has not 
identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 



II. Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).


III. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for bursitis of the bilateral shoulders, chronic 
ligamentous strain of the bilateral hands and wrists, 
patellofemoral pain syndrome of the bilateral knees, and 
trochanteric bursitis of the bilateral hips.  Specifically, 
he asserts that as a result of an electrical shock received 
while working on radar equipment in service he was exposed to 
ionizing radiation resulting in the claimed conditions. 

Having carefully considered the Veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeal as to these issues will be denied.

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal 
bases.  The first basis is a presumptive basis for diseases 
specific to radiation exposed veterans under 38 C.F.R. § 
3.309(d).  The second basis is based on exposure to ionizing 
radiation with the subsequent development of a radiogenic 
disease under 38 C.F.R. § 3.311.  Finally, the Veteran is 
entitled to service connection if he can establish that a 
disability warrants service connection as defined by the 
general laws and regulations governing VA compensation 
entitlement, which is on a direct or presumptive basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of time.  
38 C.F.R. §§ 3.309(d)(2).  A "radiation- exposed veteran" is 
some one who participated in a "radiation-risk activity."  38 
C.F.R. §§ 3.309(d)(3)(ii). 

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations.  38 C.F.R. 
§ 3.311(b)(2). When there is evidence that a veteran has a 
radiogenic disease, 
38 C.F.R. § 3.311 sets out specific requirements for the 
development of evidence.  The regulations require that the RO 
obtain radiation dose data from the Department of Defense and 
refer the claim to the VA Under Secretary for Benefits.  38 
C.F.R. § 3.311(a)(2), (b).

As noted, the Veteran claims that he was exposed to ionizing 
radiation during service.  He specifically asserts that he 
was exposed to such radiation when he received an electrical 
shock when he came into contact with a high voltage cap of a 
power supply tube.  The Veteran has never claimed to have 
been exposed to ionizing radiation on any other basis.  The 
Board notes that the Veteran's service personnel records show 
that his military specialty was as a radar crewman.  

The Veteran's contentions aside, the most important factor at 
this juncture is that the Veteran does not have one of the 
specified diseases based on exposure to ionizing radiation 
pursuant to 38 C.F.R. §§ § 3.309(d), 3.311.  As such, service 
connection for the claimed disabilities is denied on the 
first and second bases. 

Notwithstanding the foregoing, the Veteran is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee, supra.  However, the preponderance 
of the evidence is also against the Veteran's claims for 
service connection.   While DA Form 2173 confirms the Veteran 
received an electrical shock in January 1973, the mere fact 
is not enough to establish that chronic disorders of the 
shoulders, hips, hands and wrists, knees, and hips manifested 
during his active duty service.  38 C.F.R. § 3.303(b).  

Hospitalization records from Beaumont General Hospital show 
that the Veteran was admitted on January  16, 1973, for 
treatment of an electrical shock.  During the incident the 
Veteran fell and struck his head and was rendered 
unconscious.  He was admitted for observation of a head 
injury.  The Veteran complained of a severe occipital 
headache.  Neurological examination was intact and the 
Veteran was discharged to duty the next day.  

There were no further complaints in service.  The Veteran 
indicated on his October 1973 Report of Medical History that 
he was in excellent health.  The Veteran did indicate that he 
had received an electrical shock; however, the corresponding 
physical examination was negative for any disorders of the 
claimed joints. 

Post-service, the Veteran was first diagnosed with bursitis 
of the bilateral shoulders, chronic ligamentous strain of the 
bilateral hands and wrists (right hand degenerative changes 
included), patellofemoral pain syndrome of the bilateral 
knees, and trochanteric bursitis of the bilateral hips upon 
VA examination in June 2005, some three decades after 
service.  38 C.F.R. §§  3.307, 3.309.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claims because it tends to 
disprove that the claimed disorders were the result of an 
electrical shock during military service which in turn 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
This lack of objective evidence between the period of active 
military service ending in 1973 and the first diagnoses in 
2005, is itself evidence which tends to show that the 
Veteran's current conditions did not have their onset in 
service or for many years thereafter.

The Board is cognizant that the Veteran informed the June 
2005 VA examiner that he has had chronic joint pain in his 
shoulders, hands, wrists, hips, and knees since the 1973 
incident of which he is competent to state.  See, e.g., Layno 
v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board 
can not give great weight and credibility to the Veteran's 
account in light of the lack of any treatment since service 
or any contemporaneous treatment records to document the 
claimed continuing joint pains.  

As the claimed disorders were not shown during service or for 
decades thereafter, there is no continuity of treatment or 
symptoms dating back to service, and service connection can 
only be granted if there is some medical evidence linking the 
relatively recently documented complaints or conditions to 
service.  Here, there is no such medical evidence.  

While the Veteran contends that the claimed disorders have 
been present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The veteran is competent to 
discuss his symptoms, but he has no medical training and is 
not competent to offer a medical opinion as to his diagnosis 
and its etiology.  Looking to the opinions of medical 
professionals, the Board must weigh heavily the findings of 
the June 2005 VA examiner, who indicated there was no good, 
scientific evidence to show that the Veteran's current joint 
complaints would result from the electrical shock he received 
in service.  In short, the examiner opined that it was less 
likely than not that the Veteran's current joint conditions 
were related to his military service.

As a final matter, the Board notes that the Veteran has also 
provided a Web Forum on the effects of electrical injury from 
the Mensana Clinic.  To summarize, various people have 
written into the clinic indicating that they have either been 
the victim of a lightening strike or electrical injury.  They 
go on to describe their current complaints.  This forum 
suggests that these people contact the clinic for an 
appointment and evaluation.  The Board finds it pertinent 
that this Web based information does not refer specifically 
to this Veteran, or his case.  Sacks v. West, 11 Vet. App. 
314, 317 (1998)(citing Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Wallin v. West, 11 Vet. App. 509 (1998).  Further, while 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional, in the 
instant case, as discussed above, a probative nexus opinion 
is not of record.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).  

In sum, the evidence of record does not show chronic 
conditions of the shoulders, hands and wrists, knees, or hips 
during service or for years thereafter, nor does it show that 
any of the Veteran's current problems are related to service; 
the evidence is not in relative equipoise.  Accordingly, as 
the preponderance of the evidence is against the claims, the 
appeals must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for bursitis of the right 
shoulder, to include as a result of electrical shock and/or 
exposure to ionizing radiation, is denied.

Entitlement to service connection for bursitis of the left 
shoulder, to include as a result of electrical shock and/or 
exposure to ionizing radiation, is denied.

Entitlement to service connection for chronic ligamentous 
strain of the right hand and wrist, to include as a result of 
electrical shock and/or exposure to ionizing radiation, is 
denied.

Entitlement to service connection for chronic ligamentous 
strain of the left hand and wrist , to include as a result of 
electrical shock and/or exposure to ionizing radiation, is 
denied.

Entitlement to service connection for patellofemoral pain 
syndrome of the right knee, to include as a result of 
electrical shock and/or exposure to ionizing radiation, is 
denied.

Entitlement to service connection for patellofemoral pain 
syndrome of the left knee, to include as a result of 
electrical shock and/or exposure to ionizing radiation, is 
denied.

Entitlement to service connection for trochanteric bursitis 
of the right hip, to include as a result of electrical shock 
and/or exposure to ionizing radiation, is denied.

Entitlement to service connection for trochanteric bursitis 
of the left hip, to include as a result of electrical shock 
and/or exposure to ionizing radiation, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


